Citation Nr: 1434028	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  08-08 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel





INTRODUCTION

The Veteran served in the United States Air National Guard.  He had yearly periods of active duty for training (ACDUTRA) beginning in April 1969 through April 2004, to specifically include May 1969 to September 1969, and had active duty from February 2003 to October 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In July 2011, the Board remanded the appeal for further development.  In addition to the issues listed on the title page, the Veteran's appeal initially included entitlement to service connection for a low back disorder and a left foot disorder.  However, in a November 2012 rating decision, the RO granted service connection for those issues.  Since those grants constitute full grants of the benefits sought on appeal, those claims are no longer in appellate status.  Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of the Veteran's representative's June 2014 Written Brief Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDINGS OF FACT

1.  At no time prior to the filing of the claim, or during the pendency of the claim, does the Veteran have a current bilateral hearing loss disability for VA purposes.

2.  Tinnitus was not present in service or shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.1(d), 3.6(a), 3.102, 3.303, 3.307, 3.309, 3.385 (2013). 

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 101(24), 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

In this case, the Board finds that VA has satisfied its duty to notify under the VCAA, as the AOJ provided pre-adjudication VCAA notice by letter dated in August 2006, which advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The August 2006 letter also informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of private treatment, which have been considered by the AOJ.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  

The Board notes that the Veteran was also provided with a VA audiological examination in November 2011 in conjunction with this appeal.  There is no indication or allegation that the examination conducted in this appeal was inadequate to adjudicate the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  In this regard, such examination included a complete audiological evaluation, but failed to reveal a current diagnosis of bilateral hearing loss for VA purposes.  Moreover, with respect to tinnitus, the Board finds that such VA examination and accompanying opinion is adequate to decide such issue as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a complete audiological examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

In July 2011, the Board remanded the case for additional development, to include obtaining additional service personnel records, verifying his dates of service, providing him an opportunity to identify the time period and circumstances of his noise exposure during service, and affording him a VA examination so as to determine the nature and etiology of any hearing loss and tinnitus found to be present.  Subsequent to such remand, the AOJ obtained the Veteran's service personnel records pertaining to his periods of ACUDTRA and inactive duty for training (INACDUTRA) during his National Guard service.  The AOJ also requested that he identify the time period and circumstances of his noise exposure during service in an October 2011 letter; however, to date, the Veteran has not responded.  Finally, as previously discussed, he was afforded a VA examination in November 2011 in order to determine the nature and etiology of his claimed hearing loss and tinnitus.  Therefore, the Board finds that the AOJ has substantially complied with the July 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Indeed, VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disorder resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disorder; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In his August 2006 claim, the Veteran reported that his hearing loss and tinnitus began in April 2003.  In a July 2011 brief, his representative contended that the Veteran's hearing loss and tinnitus were the result of acoustic trauma, but did not elaborate on the time period or circumstances of such acoustic trauma.  However, during the Veteran's November 2011 VA audiological examination, he reported noise exposure due to tape machines, which he stated he operated inside a van; noise exposure from generators and driving trucks; and noise exposure from generators while serving on an active duty tour from February 2003 to October 2003.

The Board notes that the Veteran did not report having hearing loss during service, and on two post-deployment assessments, both completed in July 2003, he indicated that he was not exposed to loud noises.  Similarly, tinnitus was not reported during service, and on both July 2003 post-deployment assessments, the Veteran indicated that he did not have ringing in his ears at that time.

Hearing Loss

Turning first to the Veteran's hearing loss claim, the Board notes that, crucially, a current diagnosis of bilateral hearing loss for VA purposes has not been shown at any point prior to, or during, the pendency of the claim.  Without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board acknowledges that the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

In this regard, the Veteran was afforded a VA examination in November 2011 to determine if he has a current hearing disability that is related to his military service.  

The November 2011 VA examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
15
LEFT
15
15
10
15
15

Speech recognition was 96 percent in the right ear and 98 percent in the left ear. There are no other audiometric tests regarding the Veteran's hearing ability. 

Significantly, the Veteran's bilateral hearing acuity did not exceed 40 decibels or more for any of the frequencies of 500, 1000, 2000, 3000, and 4000, nor did it exceed 26 decibels for at least three of these frequencies at any time prior or during the pendency of the claim.  Furthermore, at no time were speech recognition scores less than 94 percent in either ear.  Therefore, the Veteran does not have a current bilateral hearing loss disability for VA purposes prior to, or during, the pendency of his claim.  38 C.F.R. § 3.385.

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of bilateral hearing loss as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of bilateral hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, as the objective medical evidence is against the finding that the Veteran's bilateral hearing loss rises to the level that allows for compensation under the governing law and regulation, the Board finds that he does not have a current diagnosis of bilateral hearing loss for VA purposes prior to, or during, the pendency of the claim.  

In view of the foregoing, the Board finds the preponderance of the evidence is against the grant of service connection for bilateral hearing loss, as there is no evidence of a current disability, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.

Tinnitus

Tinnitus has been defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  See also Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Accordingly, it is within the Veteran's competency to identify symptoms of tinnitus and the condition is therefore established through the Veteran's lay reports.  

As mentioned above, the clinical evidence includes service treatment records, which are entirely negative for any mention of tinnitus or symptoms associated therewith, including at his July 2003 post-deployment assessment, during which the Veteran indicated that he did not have ringing in his ears at that time.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the Veteran).  Thereafter, the earliest documentation of tinnitus was on the Veteran's August 2006 claim form, with the Veteran reporting an onset of such in April 2003.  However, during the Veteran's November 2011 VA audiological examination, he stated that his tinnitus began in the 1980's.

The November 2011 VA examiner recorded the Veteran's history of in-service noise exposure as well as his lay reports as to the onset of tinnitus, reviewed the record, including the service treatment records, and concluded that tinnitus was not at least as likely as not the result of military noise exposure.  He reasoned that the Veteran did not have any permanent, significant auditory threshold shifts during his Guard or Active Duty service and there were no complaints of tinnitus in the claims file.  He further noted that the Veteran stated he wore hearing protection during active duty while working on generators, and that the Veteran denied tinnitus on two separate post-deployment health assessments.

This opinion is found to carry significant weight, as it was based on a comprehensive review of the lay and clinical evidence on file dated from the Veteran's period of service, forward; and was supported by both clinical evidence pertaining to the specific case as well as medical expertise.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  The Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

Additionally, while the Veteran has alleged that his tinnitus had its onset while in service, the Board finds such allegations to be not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Veteran's statements regarding the onset are not credible as they are inconsistent with the other evidence of record, to include his own statements and official service records, and were made under circumstances indicating bias or interest.  Specifically, the Veteran's service treatment records reflect that, on two July 2003 post-deployment assessments, he denied symptoms of tinnitus.  Additionally, the Board notes that the Veteran did not report having tinnitus until he submitted his claim for such disorder, at which time he stated that such began in April 2003, and he later told the November 2011 VA examiner that such had its onset in the 1980s, which are both contradicted by his contemporaneous denial of tinnitus in July 2003.  As such, the Veteran's assertions regarding the onset of tinnitus are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds the Veteran's statements regarding the onset of tinnitus to be not credible.  

Furthermore, the Board finds that the lay assertions from the Veteran as to the etiology of his tinnitus are beyond his competence as a lay person to make and are not consistent with the objective evidence of record, which does not establish the existence of tinnitus since service or a nexus between currently manifested tinnitus and the claimed acoustic trauma sustained in service.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Specifically, the question of causation, or the relationship between the Veteran's claimed in-service noise exposure and his current tinnitus, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  Id.; see also Woehlaert, supra.

Overall, the evidence is not in relative equipoise, as there is evidence of normal hearing acuity and clinical evaluation of the ears at service separation, and the Veteran's statements regarding the onset of tinnitus are inconsistent with the other evidence of record.  Moreover, the most probative evidence of record addressing the etiology and onset of the Veteran's tinnitus weighs against service incurrence.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


